.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9th 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2014/0067054) in view of Linder et al. (US 2005/0154443).
Regarding claim 1, Chau et al. disclose an implantable prosthetic device (600; Figures 38-43) for connection to native heart valve leaflets (Figure 42), comprising: a spacer body (602) made from a self-expandable metallic material (¶[0121]); wherein the spacer body is configured to be disposed between native valve leaflets of a heart (Figure 42) and divide an orifice between a ventricle and an atrium into two orifices (618/620; Figure 43; ¶[0124]); wherein the spacer body has a proximal end and a distal end; at least one anchor portion (604, 606) coupled to the distal end of the spacer body, wherein the at least one anchor portion is placed against a ventricular surface of a corresponding one of the native heart valve leaflets (evident from Figure 42). 
Chau et al. fail to disclose that the spacer body is made from braided self-expandable metallic thread.  Chau et al. disclose that another very similar embodiment (Figures 6-9) can be constructed as a mesh like a conventional expandable stent (¶[0084]).
Linder et al. teach that it is known in the art for stents to be made from braided nitinol wire (¶[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the embodiment of Figures 38-43 from self-expandable nitinol mesh since Chau et al. are silent as to the specific construction of this embodiment and teach that such a construction is suitable for a very similar embodiment.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and in view of Linder et al., to have also made the Figure 38-43 embodiment as a braided wire structure in order to take advantage of this known form of a self-expandable mesh stent.
Regarding claim 2, Chau et al. fail to disclose a cap as claimed for the above embodiment.  Chau et al. disclose another embodiment having a cap (822) coupled to the at least one anchor portion (Figure 62) in order to provide a softer tissue contact surface to reduce trauma (¶[0134]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cap of Figure 62 over the anchors of Figures 38-43 in order to provide a softer tissue contact surface to reduce trauma.
Regarding claims 3 and 4, Chau et al. do not clearly disclose whether the anchor has an upper leg portion as claimed.  Chau et al. disclose other embodiments where the anchor has an upper leg portion coupled to the distal end of the spacer body (e.g. see vertical portion of 24 connected to distal end of spacer 28 in Figure 6) and a lower leg portion (vertical portion of 24 on outside of spacer 28) connected to the upper leg portion by a joint (bent section at bottom of anchor; noting that Applicant’s “joint” can be an area of preferential bending without any mechanical linkages - 618, Figure 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Figure 38-43 embodiment of Chau et al. with the upper leg portion of Figure 6 as a simple substitution of one known element (anchor without an upper leg portion) for another (anchor with an upper leg portion) to obtain the predictable result of securing the device to a valve leaflet (MPEP 2143(1)(B)).
Regarding claims 5 and 6, in addition to the rationale of claim 1, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the spacer body and the at least one anchor portion from a single piece of braided self-expandable metallic thread since Chau et al. disclose that in a very similar embodiment (Figures 55-56) the anchors and spacer body being one piece (¶[0133]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and in view of the Figure 55/56 embodiment, to have made the spacer and anchors of Chau et al. from one piece of braided metallic thread in order to simplify the manufacturing process.  Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
Regarding claims 7 and 8, Chau et al. fail to disclose that the spacer body and anchors of Figures 38-43 is covered with a blood impervious material.  Chau et al. disclose a very similar embodiment of the spacer body and anchors (Figures 55-56) which are covered with a blood impervious material in order to provide a softer tissue contact surface to reduce trauma and/or prevent blood regurgitation (¶[0134]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have covered the spacer body and anchors of Figures 38-43 of Chau et al. with the blood impervious material of Figures 55-56 in order to provide a softer tissue contact surface to reduce trauma and/or prevent blood regurgitation.
Regarding claim 9, the distal end and proximal end of the spacer body are tapered in a radial direction (Figures 40-41).  
Regarding claim 10, as modified according to claim 1, the spacer body would essentially be a braided tube made of flexible and springy nitinol wire.  Such a structure would be configured such that compressing ends of the spacer body would axially foreshorten the spacer body axially and expands the spacer body radially.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 11-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771